UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 7, 2014 Luby's, Inc. (Exact name of registrant as specified in its charter) Delaware 001-8308 74-1335253 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification Number) 13111 Northwest Freeway, Suite 600 Houston, Texas77040 (Address of principal executive offices, including zip code) (713) 329-6800 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. ☐
